﻿A world in crisis, mankind in disarray, in peril, in danger of being swept away in a general conflagration, in an apocalyptic cataclysm, which it must ward off to make sure that the human race survives, chronic economic and financial disorder based on obsolete theories and definitions, insensitive to the inevitable changes brought by time, which it must redress and rationalize if it wishes to bring peace and justice to the world—this, in rough outline, is the picture of the international situation, fraught with dangers and pitfalls, racked by anxiety and anguish, which we should think about and study during this thirty- fourth session of the General Assembly, so as to try to find, in the spirit of harmonious and calm co-operation which has always characterized our Organization, appropriate solutions to the multiple and complex problems besetting the universe that recent developments require.
41.	But this thoughtful analysis requires us to go beyond what we already know, beyond the possible and the imaginable. We must go beyond the boundaries of thought to discover the sources which inspired human genius, not to cause the destruction and the disappearance of mankind but, on the contrary, to bring about its happiness and well-being.
42.	These thoughts should be pondered by our Assembly during the present session in order to apprehend, encompass and grasp the immensity and the scope, the urgency and importance of the task which requires of our Organization political will and a more decisive and more sustained commitment.
43.	This brief introduction at once places the main concerns of my delegation before the present session of the Assembly and is the message of our faith in the destiny of the United Nations.
44.	Therefore, at this very late stage in the general debate, I should like to associate my delegation with the heartfelt congratulations addressed to Mr. Salim Ahmed Salim by the eminent speakers who have spoken before me from this rostrum on the occasion of his outstanding and unchallenged election to the presidency of our Assembly. The unanimity of his election does honour to the whole of Africa, a well-balanced continent with a bright future, and to the United Republic of Tanzania, a country which, after a short period of independence, has shown its vitality, its dynamism and its political maturity, and which is seeking to make, with conviction and resolve, a major contribution towards spreading the noble ideals of our Organization and of world peace. The large body of experience of that skilled and seasoned diplomat in international problems is, for my delegation, a comforting augury of success.
45.	With respect to Mr Lievano, that writer and statesman whose eminent qualities we have appreciated, his competence and the mastery with which he guided the previous session has merited the satisfaction of my delegation, as well as that of others. We should like to extend to him our sincere thanks.
46.	To Mr. Kurt Waldheim, our indefatigable Secretary-General, who is completely devoted to the cause of our Organization, whose tireless efforts to restore credibility and confidence in the United Nations and in world peace, so fragile and precarious, so threatened but so desired by all, are well known to us, I should like to reaffirm the total support of my Government and the people of the Central African Republic in his activities. May the wishes of my delegation for his success be with him wherever he goes in his efforts to strengthen peace.
47.	Furthermore, we note with satisfaction that the universality of our Organization, enshrined by the Charter, is being reaffirmed more every day with the admission of new Members, which come here every year to expand and strengthen its activities to bring about the consolidation of its vocation, which, though still Utopian at San Francisco, has now become a dynamic reality and a vital need which mankind has been forced to face.
48.	My delegation, therefore, welcomes with great joy and pardonable pride the entry of Saint Lucia to the great family of the international community. We are convinced that the recent struggle that it waged to recover its inalienable rights and the heavy price that it paid, as well as its unquenchable thirst for justice, freedom and independence are valid reasons for my delegation to believe in its profound devotion to peace and its unswerving determination to be part of the common effort to contribute to the full implementation of the will expressed at San Francisco. Therefore, I take special pleasure in welcoming that country to our Organization and in expressing, on behalf of my country, my delegation and on my own behalf, warmest wishes for ever-growing happiness and prosperity for its valiant and courageous people.
49.	Since the thirty-second session, our Organization has gone through a very important stage, abounding in events which have marked international life, threatened by the curbing or even the shattering of its vitality and of its resolve for renewed activity, its efforts to adapt to the need for inevitable changes which stem from the requirements of the modern world. That ardent desire for a fresh start, that deep and legitimate aspiration for peace and international security should, in our opinion, be expressed by a more sustained and decisive will and political commitment courageously to face events of all kinds in order to dispel the uncertainty and the threats which weigh heavily on the future of mankind and to break down the contradictions of our Organization which weaken its action and paralyse its momentum.
50.	Having said that, I should like to proceed, as briefly as possible, to a retrospective examination of the international political situation. A world-wide approach, which is indispensable for this examination, reveals murky areas as well as bright spots in the world political sky, which we want to be pure and calm. Despite the laudable efforts made by our Organization to maintain international peace and security, to establish a new international economic order, the world situation remains marked by threats of conflict, injustice and socio-economic inequalities.
51.	The world of tomorrow, a better world, a world of justice and freedom, of moral values, will not come about through a distorting prism or through preconceived ideas. Intelligence, which has allowed man to make prodigious progress, to push forward the bounds of knowledge, must be placed at the service of his emancipation for the realization of his most legitimate aspirations and his most elementary rights. One of the great acts of courage that will have to be accomplished by the world community in modern times will be the categorical and definitive rejection of those obsolete stereotypes, to bring about a more dynamic future, resolutely turned towards the search for the well-being and happiness of man. One of the traits of modern man is his propensity for new ideas which bring about progress.
52.	After that appraisal of this no less important aspect of the responsibilities and political obligations of our Organization, I should like now to undertake an more in-depth discussion of recent world events which, because of their political, military, social, economic and cultural impact, continue to dominate international affairs, raising the spectre of an apocalyptic war and postponing the prospects of true international peace and security to which mankind legitimately aspires. An analysis of these events reveals a pattern of confrontation of divergent interests and the implacable antagonism of established ideological systems. Will mankind succumb to these contradictions, or will it take up the challenge and achieve justice and peace?
53.	In truth, the manifestations of that antagonism and confrontation have been felt most recently in Africa and Asia, continents which have now become the favourite terrain for hegemonistic conflicts waged by the great Powers for the dissemination of their ideologies in order to widen their spheres of influence.
54.	A cradle of humanism which has managed to resist the pernicious assaults of the vicissitudes of time, Africa has been able, since time immemorial, to make its notable contribution to the universal spread of culture, a source of emancipation. Africa is today a theatre of ideological confrontation manifested in the field by pockets of tension.
55.	Heedless of the irreversible winds of independence which have been blowing throughout the world, in Africa, in Asia, and in Latin America; deaf to the desperate cries of peoples fighting tooth and nail for their freedom and independence; and insensitive to the human suffering of the developing countries, those great Powers continue to organize and maintain their ideological rivalries and their political, military and economic competition to delay the advent of total and final decolonization.
56.	The fight being waged here and there for the full exercise of people's right to self-determination and to the free choice of their socio-economic systems has always been, and will always be, a liberation struggle. It will always triumph, as it has already triumphed, over obscurantism and imperialist forces, however mighty they may be, because it responds to the deep aspirations of those who wage it, and because nothing can resist that combat. It is a source of hope that victory will finally be won.
57.	To say the least, it is regrettable that the Western Powers that still give multilateral support to the champions of one of most abhorrent and barbarous forms of colonialism—loathsome racism which, entrenched in southern Africa, the last bastion of an anachronistic era, has been institutionalized in the name of goodness- knows-what philosophy—cannot learn the lessons of history and face the truth about our modern times.
58.	Undoubtedly, Africa is now turning one of the most tragic pages in the history of its decolonization, of which the most recent moving, pathetic, cruel and barbarous episodes are occurring now in its southern part.
59.	Hence, regarding the Zimbabwe situation, my Government has, here as elsewhere, had occasion to express grave concern over the threat to international peace and security posed by the situation in that country due to the constant and deliberately abusive violation of the most sacred human rights and by the systematic refusal to transfer power to the majority. Moreover, my delegation has always considered that any final solution aimed at genuine peace must of necessity, and quite obviously, involve the Patriotic Front, the sole representative of the people of Zimbabwe. In other words, any proposed settlement which leaves out the Patriotic Front is doomed to failure. Muzorewa and Smith have just learned this bitter lesson after the rigged elections the results of which were rejected and condemned out of hand by the entire international community.
60.	That is why my delegation welcomes with satisfaction and relief the specific proposals adopted at the historic Lusaka Conference.  We are convinced that the Commonwealth Conference will be able to exert its influence in the practical implementation of those agreements, which mark an historic watershed in the history of Africa.
61.	By the very nature of the unimaginably far- reaching dimensions and implications of the conflict, the United Nations, that guarantor of total decolonization, which is one of the basic purposes and principles of its Charter, must reaffirm and assume its responsibilities in this matter.
62.	As for Namibia, the situation prevailing in that part of Africa continues to arouse deep concern. The more time that passes, the more remote are the chances for a lasting and final solution, and the more critical is the situation. That is why, in my delegation's view, only the strict implementation of relevant resolutions of the General Assembly and especially Security Council resolutions 435 (1978) and 485 (1979}—can enable the people of Namibia, under the banner of the South West Africa People's Organization [SWAPO], its sole representative, to achieve its deep legitimate aspirations to total peace, freedom and independence within a framework of respect for Namibia's unity and territorial integrity. Therefore, my country solemnly reaffirms its full support for SWAPO, that spearhead of the armed struggle of the Namibian people, as well as the pledge of our continued unreserved support for all efforts to bring about the total elimination of apartheid, that disgrace to ethical behaviour and a defiance of the international community.
63.	Along the same lines, I should like to reassure the front-line States of my country's sincere fraternal support. We reiterate to them, with the same faith and conviction as always, our entire solidarity.
64.	Concerning Western Sahara, the Central African Republic, in its deep devotion to freedom, peace and independence, unreservedly supports the efforts undertaken here and elsewhere to bring about a just and lasting settlement of this highly volatile issue. We endorse, in a spirit of solidarity, the decisions taken at the Monrovia Conference by the Organization of African Unity [OAU].  In my delegation's view, any just and equitable solution must be based on self-determination. That is why my delegation wishes to pay a well- deserved tribute to the Government of Mauritania, which has just strikingly demonstrated its staunch political maturity by signing the Algiers agreement. That was a courageous and wise decision redounding to the honour of the Islamic Republic of Mauritania and, indeed, to the whole continent of Africa.
65.	The Middle East, a land of conquest since time immemorial, a haven of refuge and the cradle of the world’s three great monotheistic religions, a hallowed ground of tolerance and a source of justice and brotherhood is today, as a paradox of history, the theatre of one of the most murderous, abominable wars and one of the most implacable, divisive conflicts weighing on the human conscience. The situation prevailing in that part of the world, which is so close to Africa, is a continuing source of deep concern to my country.
66.	Fanned by great-Power struggles for influence, earned on through proxies, and dominated by passion and emotion, the situation prevailing in that region battered by a long destructive war constantly threatens humanity with general conflagration, so enormous are the risks of explosion,
67.	In the opinion of my delegation, a just and lasting peace, so ardently desired by the people concerned, can be achieved only in the framework of a comprehensive settlement. Furthermore, we consider that a joint effort among the parties to a dispute is not always incompatible with the goals sought, because any frank dialogue is constructive; but in order for it to be so, passion must yield to reason, which is a source of enlightenment.
68.	That is why my country will support all efforts and initiatives taken here or elsewhere to bring about a peaceful atmosphere and a return to calm Leading to real peace. In this respect, my delegation considers that the Camp David agreements are not necessarily negative, for they are based on Security Council resolutions 242 (1967) and 338 (1973).
69.	In stating this, I wish solemnly to proclaim— should there still be need to do so—that the exercise by the Palestinian people of their legitimate rights is one of the prerequisites to a final solution to this conflict. At the same time, the right of the State of Israel to exist within secure and recognized borders should be acknowledged in accordance with the letter and spirit of those same resolutions, to which my country fully subscribed at the time of their adoption.
70.	In bringing up the burning and complex problem of the Middle East, I cannot but recall another bloody and odious tragedy which is rending Lebanon asunder. That country is now the theatre of a violent, bloody and destructive confrontation. The national unity and identity of Lebanon, as well as its territorial integrity, are placed in permanent jeopardy by the escalation of the violence in which the parties are locked.
71.	It is my hope that once peace is restored to the Middle East all the Lebanese communities will quell their animosity and quarrels to bring about the national reconciliation which is the only guarantee of the security and independence of Lebanon and which would enable its populations to devote themselves to the task of reconstruction.
72.	In this same Mediterranean region the situation in Cyprus, which has remained deadlocked for many years, continues to cause us deep concern. Hence the resumption of the intercommunal talks announced during the Secretary-General's mission last June seemed to bring a glimmer of hope for a return to peace for the valiant and dynamic Cypriot people.
73.	But the suspension of those negotiations owing to the profound divergences which exist between the parties to the dispute has quickly cast a pall of doubt over the real will of the two communities to expedite a satisfactory solution. In the opinion of my delegation, all efforts must be pursued to reopen the negotiations in order to bring about a final, just and lasting settlement which would preserve the national unity and territorial integrity of Cyprus.
74.	Finally, in South-East Asia, Korea is another source of concern to my country, which, faithful to its policy of dialogue and adamantly opposed to the use of force as a means of settling conflicts between States, is deeply convinced that this is a problem which is of concern first and foremost to the Korean people themselves. The division of a people and of a nation is one of the most harrowing, odious and cruel tragedies there are: an identity and culture run the risk of being shattered and of disappearing. This illustrates how deeply my country is disturbed by the tragedy which is tearing apart the heroic, friendly people of Korea. It is why I exhort the two parties not to do anything which might aggravate a situation which is already tense, and where there is a major risk of flare-up and general conflagration. The price already exacted from the Korean people by its division is too great.
75.	This is why my country hopes sincerely that the two parties will renew their dialogue as quickly as possible to bring about the national independent and democratic reunification of Korea on the basis of the principles set forth in the joint communique of 4 July 1972. 
76.	At a time when the United Nations Disarmament Decade is drawing to a close, it is encouraging to note, without being unduly optimistic, that the tenth special session of the General Assembly, which was devoted to general and complete disarmament and was held on the initiative of the non-aligned countries, was an important historic event. For the first time, thanks to the wide-ranging debate to which that session gave rise, world opinion became aware of the gravity of the situation created by the frenzied aims race and of its political implications and apocalyptic consequences for international peace and security.
77.	My delegation therefore is justly pleased at the signing of the agreement concluded as a result of the second round of the Strategic Arms Limitation Talks [SALT].  It considers the agreement to be a major positive contribution to the maintenance of international peace and security, which are so dear to our Organization. The SALT agreement can be considered as a point of departure for the continuation of talks and as an example encouraging the quest for realistic solutions, based on compromise, to disarmament problems and to controversial political problems.
78.	Permit me to devote the last part of my statement to the current situation in my country, the Central African Republic.
79.	The dawn of 20 September 1979 saw the rise of a new sun, radiant in the Central African skies: a sun unmatched in its splendour except by the new hopes, the indomitable will of the people of the Central African Republic to burst the chains of oppression and tyranny; a sun calling the Central African people to wrest its own destiny from the controlling hands of a power condemned by history; a sun lighting the way for the Central African people towards a brighter morrow, fully devoted to its internal growth and to its positive contribution in its relations with others. For 13 years Central Africa knew weeping and wailing, unspeakable treatment: a veritable nightmare. For 13 years, Central Africa knew torture, assassination and death. For 13 years, Central Africa knew bloodshed: the blood of its many sons and daughters who disappeared into the maw of the night and fell under a hail of machine-gun fire. This is why the people of the Central African Republic today values at its full worth their return to peace and quiet, to liberty and to their role in the comity of free nations. For 13 years Central Africa—accounted until then peaceful and hard-working—experienced a political, social and economic retrogression rarely experienced in the history of nations. Our tentacular institutions were characterized only by confusion and inefficiency.
80.	The national party, the Social Evolution Movement of Black Africa, no longer expressed the will of the people, but became the instrument of their regimentation and oppression. It was a party with no political or ideological direction, a party in a quagmire of immobility, unreasonableness and superstition. It freely manipulated the working masses, men, women and children, who served only as conveyor belts to pass along the arbitrary edicts of a despotic power. The party leaders were uneducated, deaf to the needs of the masses and ignorant of public affairs. They were recruited solely on the basis of their ethnic origin, their servility and their greed.
81.	Parliamentary power and life were non-existent; the judiciary was in bondage; and governmental responsibilities were confused because they were two- headed, and exercised in fact by a single man surrounded by an entourage which, although superficially respectable, consisted in truth of adventurers and executioners. Decrees, orders and commands were drawn up extemporaneously, amid uncertainty, negligence, inefficiency, intimidation and torpor.
82.	Its very substance gone, the administration was paralysed by lack of credit, deficits, and the frustration and under-utilization of its staff, as well as its senior officials, whose careers now faced a precarious future. It was staffed with people recruited on the basis of favouritism and nepotism, who collected State funds while performing no precise function. Drained and in disorder, the administration was totally hamstrung in its various services.
83.	Diplomacy was conducted on the basis of alliances which came and went; it was unpredictable, inconsistent and enjoyed no credibility on the international scene.
84.	The State police, compliant and corrupt, yielded to a parallel police and guard force that were overstaffed and lusting for blood.
85.	The State funds were managed arbitrarily as though they were a private inheritance, for the benefit of a single man.
86.	In the social field, all rights and freedoms were suppressed and the individual had an interminable series of duties.
87.	Education was elitist, in a state of decline both from the pedagogical and from the infrastructural point of view. Health services were defective and there was an undetermined growth in the mortality rate.
88.	These are a few of the main features of our uncertain political and social life which depended on the whims and follies of a megalomaniac who was always and only interested in titles, honours and money.
89.	Although gagged, although not enjoying a single moment of freedom, threatened with physical harm, arbitrary arrest, torture and physical annihilation, the people of Central Africa always resisted and fought, proud and upright, against tyranny and arbitrariness.
90.	Even the stages of our fight for freedom were marked by coups and attempts at assassination in the years 1969, 1973, 1974, 1975 and 1976. The establishment in 1977 of a monarchic, autocratic and reactionary regime encouraged our people to fight with fresh vigour and new determination in their anxiety to achieve victory.
91.	It is with the blood of our martyred children, of the men and women who fell last January and April, that the people of the Central African Republic, inspired by their instinctive attachment to freedom, appealed to the only democratically elected leader, President David Dacko, who was elected in 1964, to bring down the regime which had been repudiated and condemned by Africa and the world.
92.	The people of Central Africa did this because they had an overriding duty so to do. They could not remain silent; they could not continue to be subject to a regime which had killed so many of their courageous sons and daughters. They did so because of a moral obligation— an obligation arising from the support it had received from the international community, in the forefront of which I should mention Amnesty International and various similar non-governmental organizations, as well as France and all those countries who have been friends of the Central African Republic.
93.	What could be more natural, then, for a people that had been long in bondage, long deprived of freedom, than to appeal to their friends for assistance to ensure security? What could be more natural than for that people, in resisting a power which had violated even their very conscience, to do what they could to guarantee their own freedom?
94.	That is why I wish to tell the community of the United Nations that the outside assistance which the Central African Republic requested from France in the exercise of its sovereignty to maintain security throughout our country was quite proper. It was proper legally because it was provided for in co-operation agreements made between our two States. It is proper politically because it was requested by Central African patriots and democrats. It is also morally proper because it was the only way to avoid needless bloodshed in a country which has already suffered enough.
95.	Be that as it may, the presence of the French Army in the Central African Republic is temporary. It will remain there until the Central African armed forces are reorganized. That is the desire which was expressed by the people during the support march for the President of the Republic, which was held on 23 September 1979.
96.	The people of the Central African Republic in expressing that desire did not wish to sell their sovereignty or their wealth. The new regime which we are trying to promote in Central Africa is keenly aware of the sacred nature of its sovereignty and wealth.
97.	That is why I wish, on behalf of the Central African Republic and its Government, solemnly to thank France and all those countries and international organizations which joined us in our victorious struggle against an oppressive and anachronistic regime.
98.	In expressing this gratitude, I cannot conceal the bitter disappointment of my country over the culpable silence of the United Nations and of the OAU regarding the suffering of the people of the Central African Republic in face of the massive and flagrant violations of human rights in the name of the sacred principle of non-interference in the internal affairs of States.
99.	Those institutions, whose basic principles depend on the protection of human rights and freedoms without distinction as to race, sex, language or religion, will never be able to do anything useful until they stop being a syndicate of dictatorial, oppressive Governments. Those organizations will gain incomparably in stature if they rid themselves of many of their outmoded, obsolete and irrelevant principles, whenever they have to deal with victims of genocide, torture or killing at the hands of brutal or oppressive dictators.
100.	The time is ripe for my country, the Central African Republic, to create a democratic State structure. Our goal will be to create a society with no exploitation, humiliation or dictatorship—a society based on justice and on the full development of every human being.
101.	The Central African Government has already overhauled its political, administrative and social institutions and it remains convinced that nothing lasting can be achieved without an effective promotion of fundamental human rights and freedoms.
102.	The Central African people have just turned a sorrowful page of their history and have given themselves a provisional government which we trust will give us a fresh start. The Government knows that the task ahead will be long. Everything has to be rebuilt within the framework of our recovered national unity. Our Government has established a dialogue with various groups which were fighting from outside our country against the Bokassa regime and whose main leaders are now meeting in Bangui. That dialogue should lead to a programme of joint action. 
103.	The Central African Republic is fundamentally attached to the Universal Declaration of Human Rights and to the ideals of peace, justice and co-operation, which have been laid down in the Charter of the United Nations and that of the OAU. As soon as it was reinstated, the Central African Republic immediately restored all freedoms of which the people had been deprived for nearly 14 years and it declared that it would uphold any earlier agreements entered into with other Powers whose provisions are not contrary to the higher interests of the people of Central Africa.
104.	I wish now solemnly to proclaim our faith in the Universal Declaration of Human Rights. We vow to spare no effort to promote the creation, functioning and effectiveness of the instruments which have been adopted in the United Nations and in the OAU in order to give concrete meaning to this noble objective.
105.	The people of Central Africa, whose very con-science had for 13 years been violated, are keenly aware of the size of the job ahead. They are convinced that theirs is a task which is also facing the Governments of the entire international community.
106.	In the field of international relations, I wish to say that for the first time in 13 dark years the Central African Republic is happy and proud to make its voice heard in the concert of nations as a free and sovereign State.
107.	That is why I wish to proclaim that in its foreign relations the Central African Republic will pursue a new form of active diplomacy devoted solely to its full development. It will try to gain respect for the principles of good neighbourliness, the peaceful settlement of disputes, free co-operation and mutual benefit, non-interference in the internal affairs of States, non- alignment and support for the just struggle of all oppressed peoples.
108.	Together with a political situation that had deteriorated seriously, we were facing a catastrophic economic situation. The country was in a state of complete bankruptcy.
109.	His Excellency Mr. David Dacko, the President of the Republic, concerned himself with this situation immediately when, after taking power, he stated:
"For 13 years the country has been exploited by a person who had himself proclaimed Emperor but who demeaned the country in the eyes of the world by his excesses, his ridiculous behaviour and his megalomania. The country is in a state of ruin. The economy has been destroyed.
"There are no more roads, no trade, no production. Public funds and foreign assistance have been misappropriated by Bokassa and deposited in accounts in Switzerland and in Europe."
110.	That statement obviously needs no further comment. But to give members a clearer picture, and to help them better to understand the economic stagnation that Bokassa and his accomplices brought upon our country, I should give the following details.
111.	In the area of agriculture, production as a whole started to decline in 1969. In 1978, the decline was 70 per cent of the initial global figure. The production of cotton, our leading export, declined from 60,000 tons in 1969-1970 to 28,000 tons in 1977-1978. That drop in agricultural production can be accounted for in a number of ways,
112.	First, there is the fact that in order better to exploit the peasants Bokassa and his accomplices all set themselves up as official purchasers of agricultural products and through unpopular measures that could be contested by no one, had blocked the producers' purchasing prices while selling prices were constantly soaring in the markets of the world.
113.	Then there is the fact that the organizations for agricultural credit that had been set up to give loans to peasants or producers' co-operatives were all in the hands of Bokassa and his accomplices. One had to belong to those circles in order to have any right to the services of those institutions.
114.	The non-reimbursement of loans—money from which had been accumulated and misappropriated by the caste of privileged individuals in the fallen regime— destroyed the organizations that could have played an important role in agricultural development in the Central African Republic. Support for the peasants and agricultural popularization campaigns were completely done away with. The disastrous state of the roads— almost all the bridges had been destroyed—made communications between the provinces and the capital, on the one hand, and among the provinces, on the other, very difficult. Credits or subsidies for highway maintenance had been systematically misappropriated by Bokassa and his agents.
115.	To these causes we might add the near disappearance of almost the entire social infrastructure in the provinces, and in particular dispensaries, which were in a state of ruin and devoid of medicines. Thus the rural masses were exposed to illnesses of all kinds, which led to a significant increase in the mortality rate.
116.	I might also stress that the practice of making payments by cheques that were not always honoured by the Central African Treasury was a source of no solace to the peasants.
117.	In mining, one witnessed the plundering of diamonds by Bokassa. Production, which in 1965-1966 was at the 1,500,000-carat level, went down to 300,000 carats in 1977-1978. Bokassa was always parading around with a suitcase full of uncut diamonds, which he used as collateral for his debts.
118.	In spite of a chronic budget deficit amounting to more than 4 billion CFA francs, equal to $US 16 million, Bokassa continued to display delusions of grandeur and a propensity for spending on prestige projects. This megalomania attained its height with the infamous coronation ceremony, and, although all businessmen, citizens and foreigners in Central Africa had to make a contribution, that ceremony emptied the coffers of the public Treasury.
119.	After that date, the State was, to all practical intents and purposes, in default. Some of our diplomats abroad had to suffer worse forms of humiliation. The size of the external debt increased fivefold, and the contributions of the Central African Republic to the budgets of various international organizations were no longer fully paid. This is a disgraceful state of affairs, but it is the truth.
120.	The economy of the country was completely destroyed. It was a country without any financial resources, a country whose schools had fallen into ruin, a country in which epidemics broke out in rural zones because of the lack of medicines in dispensaries and hospitals. Such is the legacy of the bloodthirsty tyrant Bokassa.
121.	The Central African Republic, in a state of ruin, now needs reconstruction. It must rebuild its economic infrastructure that was destroyed. It must rebuild its schools. It needs medicines; it needs food assistance. Now more than ever before the Central African Republic feels the need for urgent assistance from the international community for its national reconstruction.
122.	As a land-locked country, the Central African Republic feels more strongly than any other the impact of the world economic crisis that has existed since 1973, the worst effects of which were amplified in our country by the unbridled greed of our fallen dictator.
123.	The world economy is now in veritable crisis. This crisis stems partly from a deterioration in the terms of trade, from the introduction of protectionist measures by the developed countries, from monetary instability, from the inability of most countries to meet the targets set for development assistance, and, more generally, from their lack of the political courage to implement the decisions of the international community regarding the establishment of a new international economic order.
124.	The more serious effects of the crisis have hit the developing countries very hard, especially the least advanced countries, including mine. The fact that the international community has been unable to close the gap between the rich and the poor should encourage it to seek solutions to this problem as a matter of great urgency, because, in the final analysis, the economic well-being of all nations guarantees international peace and security.
125.	That is why, to return to my country, I would say that in restoring peace and security my Government needs assistance from the international community.
126.	The Central African Republic is a rich and fertile land, and our people, though beaten and battered, are full of talent and imagination. We need financial, material and technological assistance from the international community if we are to mobilize our resources for national rebuilding and reconstruction. We earnestly hope that the United Nations will help us to revive our hopes.
127.	Thirty-four years have already passed. They have been decisive years in the course of which the forward march of self-determination of peoples has constantly established the frontiers of many nations of America, Asia and Africa that earlier were in bondage. That is, perhaps, a short period in the life of nations, but it has been an eventful period, with much sound and fury, with crises and successes arising out of the irreversible and explosive change going on throughout the world. There have been crises and sound and fury in the wealthier countries as well as in the poor countries. There has been a crisis of poverty and lack of equipment. There has been a crisis of over-armament. There has been a crisis of identity and sovereignty in many countries that have been victims of the world-wide balance-of-power game played by the super-Powers. Peoples are still deprived of freedom and are crying out. There has been an economic and financial crisis, and a social crisis. And mankind has experienced a profound crisis as it has awakened to its own ugliness, cruelty and moral poverty. There are many evils to do away with, but there are just as many achievements behind us. After all, in spite of its diverse membership, the United Nations has in 34 years preserved—albeit within rather precarious limits, at times perhaps—international peace and security, understanding and dialogue. It has been a bastion for the protection of the sovereignty of newly independent States. It has been a forum for the struggle for emancipation of peoples still under the colonial yoke.
128.	This is the pinnacle of achievement of this century. That is the direction our world seems to be taking as this decade draws to a close.
129.	Will mankind manage to bring about the changes that are necessary now, as we usher in a new decade?